Citation Nr: 0306097	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision denied service 
connection for a back condition.

The claim was remanded by the Board in March 2001.  The RO 
was instructed to readjudicate the veteran's claim in 
compliance with the Veterans Claims Assistance Act.  In 
addition, the RO was instructed to obtain identified private 
treatment records and schedule the veteran for a VA 
examination to determine the etiology of his back disability.  
In October 2002, the Board undertook further development of 
the claim.  A VA examination was scheduled in another effort 
to assess the origins of the veteran's disability.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.


FINDINGS OF FACT

1.  The VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record shows that the veteran has 
competent medical diagnoses of both degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.

3.  The evidence of record reasonably shows that the 
veteran's current low back disorder had its origins in 
service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his back 
disability.  While these examinations are not adequate, it is 
unnecessary to further develop the record in light of our 
decision to allow this appeal.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records are silent with regard to the 
occurrence of a back injury.  However, there are few service 
medical records on file.  Specifically, there is no report of 
medical history of record for the October 1956 separation 
examination.  Moreover, service medical records do not 
include reference to a boil, or the removal thereof, during 
service.

A September 1995 private treatment note indicated that the 
veteran complained of low back pain with radiation behind the 
left buttock.  The veteran reported an injury at work in June 
1995 in which he twisted his back.  The physician stated that 
the veteran was diagnosed with a disc bulge at L2-3, as well 
as disc desiccation at multiple levels and degenerative disc 
disease.

A February 1996 private treatment note stated that the 
veteran reported injuring his back at work in June 1995.  The 
physician diagnosed the veteran with degenerative disc 
disease, decondition syndrome, facet arthrosis, degenerative 
scoliosis and chronic pain.  The physician noted that the 
injury at work aggravated a pre-existing condition.  The 
veteran was noted to have denied any back problems previous 
to this.

Private medical records developed in March 1996 document 
treatment for extensive degenerative disc disease at multiple 
levels, as well as degenerative scoliosis.  The veteran was 
again characterized as having been injured in June 1995 with 
no previous trauma or back pain.

A January 1999 VA examination report noted that the veteran 
reported falling downstairs on his ship and injuring his 
back.  He reported he was in "sickbay" for a week.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with marked loss of function due to pain.

In correspondence received in July 1999, the veteran 
identified the name and hull number of the ship he was on 
when his injury occurred and said his treatment records 
should be with the medical file associated with that ship.  
He also stated that he had surgery for a boil, which was a 
residual of falling from the stairs on the ship.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.  The veteran 
testified that he injured his back while loading supplies on 
his ship.  He stated that he slipped while going down a 
stairwell, fell down the entire flight of stairs, and landed 
on his back.  He reported that he was in sickbay for two 
weeks.  He indicated that he was not told a diagnosis for his 
back while in service.  He testified that records regarding 
his treatment are not on file.  He stated that he did not 
seek treatment for the remainder of his time in service, 
about six months.  The veteran stated that he noticed, after 
service, that certain types of activities made his back sore 
in the same area where had had injured it in service.  He 
also stated that his treating physicians have said his 
current problems with his back are consistent with an "old 
injury."  The veteran also reported that, when he reported 
recently injuring his back, that he had not reported a prior 
history of injury out of concern that he would be denied work 
related benefits.

The Board remanded the claim in March 2001.  The RO was 
instructed to adjudicate the claim under the provisions of 
the VCAA.  In addition, the veteran referred to a private 
physician who had treated him in 1995 who had told him that 
his back condition appeared to have damage caused by an old 
injury.  The RO was instructed to obtain these private 
treatment records and other private treatment records 
identified by the veteran.  The RO was also asked to schedule 
a VA examination to evaluate the veteran's current back 
disability.  The examiner was asked to offer an opinion as to 
the etiology of any current disorder and specifically comment 
on whether any current disorder could be related to his 
reported fall during service.  In addition, the examiner was 
specifically asked to review the veteran's claims file and a 
copy of the remand instructions prior to the examination.  
The Board notes that the March 2001 remand also dealt with a 
claim for service connection for residuals of a boil near the 
spine, which the veteran claimed was removed during service.  
The veteran was to be afforded the opportunity to submit 
statements from persons who knew him while he was in service, 
or any other additional evidence that would support his claim 
that a boil was present and removed during service.  As the 
veteran reported that his boil was a residual of the same 
fall that is claimed to have resulted in injury to the back, 
these records could also have been probative with regard to 
the veteran's claim for service connection for residuals of a 
back injury.  The Board notes that, while the veteran was 
informed he could submit additional evidence, he was not 
specifically asked, or informed that it would be helpful to 
his claim, to submit statements from persons who knew him in 
service and who could describe witnessing the occurrence of 
the shipboard fall, or his being in sickbay aboard ship for 
back related problems.

A November 2001 VA examination report showed that the veteran 
reported a fall down stairs while aboard ship in service.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  The 
examiner did not offer an opinion as to the etiology of the 
veteran's disorder, nor did he comment on any relationship 
between his diagnosis and the veteran's reported fall.

In October 2002 the Board undertook further development of 
this claim.  Although the veteran had been afforded a VA 
examination, the examiner did not offer an opinion as to the 
etiology of his disorder, as instructed in the remand.  
Accordingly, the Board requested another VA examination.

A February 2003 VA examination report noted that the veteran 
reported a history consistent with the previous VA 
examination and the March 2001 hearing.  The diagnosis was 
post-injury degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  The examiner stated 
his opinion that "it is as likely as not that the current 
back disability began while [the veteran] was in service."  
The examiner stated that he had reviewed the claims file, but 
did not offer specific comments regarding the 1995 and 1996 
private treatment notes and references therein to the 
veteran's having reported no history of back problems or 
trauma prior to 1995.  The examiner otherwise offered no 
reasoning for his opinion nor did he refer to evidentiary or 
factual circumstances which he found significant in 
formulating the offered opinion.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

If the veteran served 90 days or more during a period of war 
and arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

It is clear from the evidence of record that the veteran has 
a current disability involving the low back.  Private 
treatment records from 1995 and 1996 show extensive treatment 
for degenerative disc disease at multiple levels, as well as 
degenerative scoliosis.  VA examination reports have 
diagnosed the veteran with degenerative joint disease of the 
lumbosacral spine.

The Board is aware that there is no evidence in the service 
medical records that documents a reported fall during service 
or an ensuing period of being in sickbay for resulting 
injuries.  However, careful review of the veteran's medical 
records indicate that they may not be complete.  As noted, 
although the veteran's separation examination report was of 
record, his report of medical history was not.  In addition, 
correspondence received in July 1999 from the veteran, 
referred to service treatment records that might be 
associated with the medical file of the ship on which he 
reportedly injured his back.  The Board notes that no attempt 
has been made to obtain the records identified by the veteran 
in this July 1999 correspondence.  Where a veteran's service 
medical records are missing, the obligation to explain 
findings and conclusions, and to carefully consider the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this instance, the Board finds the veteran's statements 
and testimony at his March 2001 hearing credible.  The 
veteran's explanation for failing to report his previous 
injury at the time of his July 1995 work related injury is 
plausible.  In addition, although he is not competent to 
testify as to the etiology of his current disability or 
medical diagnosis, the veteran is competent to testify as to 
events that occurred while in service, such as the fall and 
the ensuing period of being in sickbay for back related 
injuries.  The Board notes that the March 2001 remand 
specifically indicated that the veteran should have an 
opportunity to submit evidence from persons he knew during 
service regarding the existence of a boil on his back.  As 
the veteran reported that his boil was a residual of his 
fall, such statements, if received, could have been probative 
with regard to documenting his reported fall.  The veteran 
was told he could submit additional evidence, but was not 
specifically requested to submit statements from others 
particularly addressing the question of whether a fall 
occurred that was witnessed by others, who may have also had 
knowledge of the veteran being sent to sickbay for back 
related injuries.

The question of whether the veteran's current disability had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Private 
treatment records from 1995 and 1996 specifically refer to a 
June 1995 injury.  However, the February 1996 private 
treatment record states that the June 1995 injury aggravated 
a pre-existing injury.  The February 2003 VA examiner 
specifically states "it is as likely as not that the current 
back disability began while [the veteran] was in service."  
The examiner stated that he did review the veteran's claims 
file prior to examining the veteran.  However, he did not 
comment on the private treatment notes from 1995 or 1996, or 
any back injury other than the injury the veteran reported in 
service.  Although, this failure to comment on these records 
and the intervening injury in 1995 does lessen the probative 
value of this opinion, it is our decision that a reasonable 
doubt exists at this time concerning the question of whether 
an injury of significance to the back was initially sustained 
during service.  The evidentiary circumstances in this case 
are such that efforts to develop the record have resulted in 
a situation in which there is no inservice documentation of 
an injury or traumatic event concerning the back during 
service, either through service records or statements from 
lay persons.  The recently obtained VA medical opinion 
relating the onset of the veteran's back problems to service 
relied, therefore, solely on the veteran's statements 
regarding his inservice medical history.  While additional 
efforts could be initiated at this time to ask this physician 
to clarify his opinion and to search for records that may 
have been developed while aboard ship at the time of the 
injury, as well as to invite the veteran to submit statements 
from any lay persons that might have witnessed or had 
knowledge of the fall, it is our decision that there is a 
reasonable basis for granting the claimed benefit at this 
time and that unduly prolonging the proceedings would not be 
in the best interests of the veteran.

The veteran has already appeared for three examinations.  
Each examiner was given essentially the same instructions and 
each examination report was insufficiently comprehensive for 
the purpose of adjudicating this claim.  The February 2003 VA 
examination report, however, does contain evidence favorable 
to the veteran, and there are indications in the medical 
record of findings consistent with an "old injury."  
Developing the claim for another examination would possibly 
have the effect of generating an impression that the Board is 
seeking to develop the record so as to provide an evidentiary 
basis for denying the claim.  Accordingly, despite the 
inconsistencies and inadequacies of record, the Board finds 
that there is competent medical evidence providing a nexus 
between the veteran's current disorder and service.  
Accordingly, resolving all doubt in favor of the veteran, 
service connection for a low back disorder is granted.


ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

